Exhibit 10.26 TERMINATION OF EMPLOYMENT CONTRACT AND MUTUAL RELEASE The parties to this Termination of Employment Agreement and Mutual Release (hereinafter, the “Release Agreement”) are MOBILE MINI, INC., a Delaware corporation, and its affiliates, parents, successors, predecessors, and subsidiaries (collectively, “Employer”) and LYNN COURVILLE (“Employee”). Employer and Employee are hereinafter individually referred to as a “Party” and collectively as the “Parties.”This Release Agreement shall take effect on the Effective Date (as defined in Section 7 below). RECITALS 1.Employer entered into an Employment Agreement with Employee on or about August 16, 2013, so Employee would serve as the Senior Vice President, Human Relations (as amended, and hereinafter, the “Employment Agreement”). 2.Employee’s employment shall terminate prior to the date set forth in the Employment Agreement for its termination, and the Parties desire to release each other from any further obligation under the Employment Agreement, with the exception of the continuing obligations outlined herein. 3.Employer and Employee mutually desire to provide a transition period during which Employee will continue to advise Employer as a consultant. CONSIDERATION AND AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.The Recitals set forth above are incorporated herein by this reference. 2.Termination of Employment/Separation Date.Employer and Employee hereby terminate the Employment Agreement and each Party hereby releases the other Party from any further obligation under the Employment Agreement, with the exception of the continuing obligations outlined herein.Employee’s separation from employment with Employer is effective on February 28, 2017 (the “Separation Date”). The parties shall treat the separation as a termination “without Cause” under the Employment Agreement. 3.Consulting Period.Effective upon the Separation Date, and following execution and non-revocation of this Release Agreement, Employee shall begin the Consulting Period. Employee will provide consulting services as reasonably requested by Employer and Employee agrees to provide all assigned duties to the reasonable satisfaction of Employer.The “Consulting Period” shall mean the time from the Separation Date until eight (8) weeks thereafter, and for no more than eight (8) hours per week, unless terminated earlier upon request of Employee or in the sole discretion of Employer. After the Consulting Period concludes, Employer will have no obligation to provide further consulting fees to Employee, with the exception of the Severance Payment in Paragraph 4(a) of this Release Agreement.During the Consulting Period, Employee shall be an independent contractor and shall not be entitled to any - 1 - benefits (of any type), medical insurance, worker’ compensation or compensation that are available to employees of the Employer either by plan, agreement or policy.Employer shall not withhold any taxes or other amounts from the consulting fees and Employee shall be solely responsible for the payment and reporting of any taxes. 4.Payment to Employee.In consideration of the covenants set forth in this Release Agreement and the waiver and release of claims set forth below, and provided that the Executive does not revoke this Release Agreement, Employer shall provide Employee with the following. (a)Employer shall pay Employee an amount equivalent to $421,754, which represents Employee’s Base Salary and the Payment Amount (as defined in the Employment Agreement) (“Severance Payment”).$180,752 of the Severance Payment shall be paid to the Employee on the first regularly-scheduled payroll date following the sixtieth day after the Separation Date. The remaining Severance Payment shall be paid to Employee over 12 months in accordance with Employer’s regular payroll practices, commencing on the first regularly-scheduled payroll date following the sixtieth day after the Separation Date. (b)During the Consulting Period, Employer shall compensate Employee in an amount equal to $115/hour.Employee is eligible so long as Employee continues to be retained by Employer.Such payments shall be made in monthly installments, in arrears. As a consultant, Employee shall not be entitled to any benefits (of any type), medical insurance, worker’ compensation or compensation made available to employees of Employer. (c)The parties agree that the payments set forth in Paragraphs 4(a)-(b) are in addition to any other benefits and payments to which Employee is otherwise legally entitled. Employee acknowledges and agrees that she has received payment of all compensation and benefits owed to her pursuant to her employment with Employer, and that Employer is not indebted to Employee in any amount or for any reason.Employee agrees to be solely responsible for determining the tax consequences of the payments made to her under this Release Agreement (including, without limitation, any additional taxes, interest, or penalties pursuant to Internal Revenue Code Section 409A), reporting the same to the appropriate governmental authorities, and the payment of any taxes due thereon. (d)Any outstanding equity-based awards held by Employee on the Separation Date will vest in accordance with the terms and conditions of the Employer 2006 Equity Incentive Plan and the applicable award documents (the “Equity Documents”).Any outstanding equity-based awards will otherwise remain subject to the terms and conditions of the Equity Documents.For the avoidance of doubt, the Employee’s outstanding equity awards shall receive the following treatment upon a termination without “cause”: (i)Time vesting equity-based awards (including restricted stock) fully vest. (ii)All performance goals for the performance period applicable to performance based restricted stock must continue to be satisfied (any service conditions lapse). - 2 - (iii)All stock options (including performance-based stock options) fully vest and are immediately exercisable.Options remain exercisable during the 90-day period following termination.
